Citation Nr: 0217455	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  93-18 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona




THE ISSUE

Entitlement to service connection for a claimed throat 
disorder.  

(This issues of service connection for a lumbar spine disc 
disease and a thoracic spine disorder will be the subject of 
a later decision.)  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to August 
1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision by 
the RO.  

The Board remanded the case to the RO in August 1995 and 
July 1998 for additional development of the record.  

Additionally, the Board is undertaking further development 
on the issues of service connection for a lumbar spine disc 
disease and a thoracic spine disorder pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  
Therefore, the issues of service connection for the claimed 
back disabilities will be the subject of a later decision.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein has been 
obtained.  

2.  The veteran is shown as likely as not to have a current 
throat disability manifested by the residuals of the removal 
of vocal cord polyps due to the exposure to toxic fumes in 
connection with his duties as a Fire Protection Specialist 
in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
current throat disability manifested by the residuals of the 
removal of vocal cord polyps is due disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

A careful review of the veteran's service medical records 
shows no complaints or findings of a throat disability other 
than a history of suffering form tonsillitis as a child.  

In April 1973, the veteran underwent a VA examination.  The 
veteran had complaints of suffering from recurring 
tonsillitis.  At the time of the examination, the veteran 
had no current complaints regarding the recurrent 
tonsillitis.  An examination revealed cryptic tonsils with 
some redness of the pillars with no pus or active 
inflammation.  The examiner diagnosed the veteran as having 
chronic tonsillitis, recurrently active from history.  

The treatment records, dated in June 1973, from the Group 
Health Cooperative show the veteran had complaints of a 
history of multiple episodes of tonsillitis in service.  
Thereafter, the veteran underwent a tonsillectomy.  

Likewise, in February 1975, the veteran had complaints of 
hoarseness and swelling in the left neck that was quite 
tender.  The physician diagnosed the veteran as suffering 
from an upper respiratory infection.  Then, in February 
1975, the veteran had complaints of having a sore throat.  
The physician diagnosed allergic pharyngitis.  

The medical records from the University of Washington, dated 
from October 1990 through January 1991, show treatment for 
throat soreness, swelling, progressive dysphonia, 
characterized by hoarseness, loss of pitch range, and loss 
of projection.  A left Isshiki vocal cord medialization was 
performed.  

The veteran underwent a VA examination in November 1991.  
The veteran had complaints, among other things, of having 
soreness in his throat and back pain.  As to the veteran's 
throat complaints, the examination report stated that, while 
in Vietnam, the veteran claimed that he had suffered from 
pharyngitis.  In 1990 the veteran was diagnosed as having a 
vocal cord polyp and had a laryngeal prosthesis put in to 
assist the dysfunctional cords.  

In an undated letter, the veteran's wife reported that he 
had returned from Vietnam with a sore raspy throat and his 
tonsils had been removed as an attempted cure.  She also 
stated that the veteran eventually underwent surgery to 
remove vocal cord polyps.  The veteran's wife further 
indicated that it was a "strange coincidence" that an 
acquaintance, who had served in the same time and area in 
Vietnam, had polyps removed from his vocal cords in 1990.  

The veteran also submitted a medical definition of vocal 
cord polyps, which stated that they could be caused by 
chronic inhalation of irritants such as industrial fumes and 
cigarette smoke.  

During the August 1992 RO hearing, the veteran testified 
that he had two surgeries on his throat, one to remove a 
vocal cord polyp and another to receive a prosthetic vocal 
cord.  The veteran further stated that, as a result of his 
military duties in fire rescue, he was subjected to 
breathing in toxins and airborne particles that irritated 
his throat.  

Specifically, the veteran testified that, on one occasion, 
he had to administer a chlorobromomethane extinguishing 
agent to the rear of a turbine engine and the "splash back," 
without his crash helmet on, hit him in the face and went in 
his throat.  

Furthermore, the veteran testified at the hearing that they 
did not use a breathing apparatus for crash fires and, as a 
result, he inhaled many different burning airborne toxins.  
The veteran claimed that, at the time, the physicians 
believed he suffered from tonsillitis.  

The treatment records from Dr. Gavareski show that, in 
November 1992, the veteran reported a history of his 
laryngeal surgery for vocal cord polyps.  

In an October 1993 letter, Dr. Gavareski stated that the 
veteran had a history of laryngeal surgery.  

In a March 1996 letter, Highland Community Hospital reported 
that they did not have any records for the veteran because 
records from the 1960's had been destroyed.  

In January 2002, the veteran underwent a VA examination and 
reported that he was a crash rescue firefighter in the 
military and was exposed to burning, possibly toxic fumes 
and smoke on a daily basis.  The veteran stated that he was 
hoarse after every episode.  The veteran also had a long 
history of cigarette smoke and of being a singer.  

After examining the veteran and reviewing the claims file, 
the examiner concluded that it is "quite possible that the 
patient's episodes of pharyngitis, laryngeal polyps, and 
resultant need for laryngeal implant were the result of 
inhalation of toxic fumes in the service."  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before 
the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the May 1992 Statement of the 
Case and April 1993, August 1997, and July 2002 Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the law and regulations governing his claim, and have 
been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  

Furthermore, the Board remanded this case in August 1995 and 
July 1998 for additional development, and, in a July 1999 
letter, the veteran stated that all the information 
regarding his throat disability had been provided to the 
Board.

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  Likewise, the veteran underwent a VA examination in 
conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA, is not here at issue.  See Quartuccio v. Principi , No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand 
to the RO for specific consideration of the new law, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to 
be considered on the merits.  

The veteran contends that his throat disability should be 
service-connected as a result of being exposed to toxic 
fumes and smoke while serving in the military in a fire 
rescue unit.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during such 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Furthermore, in granting service connection, when there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).  

After carefully reviewing the entire evidentiary record, the 
Board concludes that it is as least as likely as not that 
the veteran's current throat disability is related to his 
military service.  In this regard, the veteran's service 
personnel records show that his duty title was that of a 
Fire Protection Specialist.  

Although the veteran's service medical records do not report 
any actual throat complaints or findings, particularly 
related to his duties as a Fire Protection Specialist, the 
veteran shortly after service had complaints of sore 
throats, hoarseness and swelling at the time of a VA 
examination.  He also underwent a tonsillectomy in 1973.  

During the August 1992 RO hearing, the veteran also 
testified that, as a result of his military duties in fire 
rescue, he was subjected to breathing in toxins and airborne 
particles that irritated his throat.  

In 1990, the veteran was diagnosed as having a vocal cord 
polyp and had a laryngeal prosthesis put in to assist the 
dysfunctional vocal cords.  Furthermore, the veteran 
submitted medical information regarding vocal cord polyps 
that links them to chronic inhalation of irritants such as 
industrial fumes and cigarette smoke.  

Although this submitted evidence is not dispositive to the 
issue at hand, since the Board does not know of the origin 
of the document, the information is considered to be 
supportive of the veteran's claims.  

Moreover, even though there is no evidence at the time of 
the vocal cord surgery as to the likely etiology of the 
polyps, the January 2002 VA examiner subsequently concluded 
that it was "quite possible that the patient's episodes of 
pharyngitis, laryngeal polyps, and resultant need for 
laryngeal implant were the result of inhalation of toxic 
fumes in the service."  

The Board finds that this medical opinion places the 
evidentiary record in relative equipoise with respect to the 
veteran's claim.  Therefore, by extending the benefit of the 
doubt to the veteran, service connection for the current 
throat disability is warranted.  



ORDER

Service connection for a throat disability manifested the 
residuals of the removal of vocal cord polyps is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

